Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered December 4, 2015 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights with respect to the subject children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Akayla M. (Marie M.) (151 AD3d 1684 [2017]).
Present — Smith, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.